Citation Nr: 1003068	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-01 199	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an effective date prior to September 30, 2003 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from August 1975 to 
September 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 Decision Review Officer's (DRO) 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Providence, Rhode Island (RO), which granted 
service connection for a major depressive disorder, assigning 
a 50 percent evaluation, and granted TDIU; each of these 
grants was effective September 30, 2003.  According to a 
statement from the Veteran dated later in November 2005, the 
November 2005 DRO actions completely satisfied his appeal.  A 
timely appeal of the issue of the effective date assigned to 
his TDIU was subsequently received by VA.


FINDINGS OF FACT

1.  A claim for service connection for a psychiatric 
disability was received by VA from the Veteran on September 
30, 2003; a claim for TDIU was received by VA on January 8, 
2004.   

2.  A November 2005 rating decision granted TDIU effective 
September 30, 2003.

3.  Medical evidence that the Veteran was totally disabled 
due to service-connected disabilities was not received within 
the year prior to September 30, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to September 30, 
2003 for TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in January 2004, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to TDIU.  TDIU was 
subsequently granted by rating decision in November 2005.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an earlier effective date until the 
December 2006 Statement of the Case, the VA General Counsel 
has held that 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as the 
claims for an earlier effective date following the initial 
grant of TDIU, in response to notice of its decision on a 
claim for which VA has already given the appropriate section 
5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
appropriate notice has been given in this case with respect 
to the earlier effective date claim.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, a current VA 
examination report is not relevant in an earlier effective 
date case.

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2009).  


Analysis of the Claim

The Veteran has contended that an effective date prior to 
September 30, 2003 is warranted for the grant of TDIU because 
there is evidence of unemployability prior to September 30, 
2003.  

An April 1980 rating decision granted service connection for 
right knee disability, 10 percent disabling; for 
postoperative left inguinal herniorrhaphy, 0 percent 
disabling; and for residuals of left otitis media, 0 percent 
disabling.  A June 1982 rating decision granted service 
connection for left knee disability, 10 percent disabling; 
for tinnitus, 10 percent disabling; and for left ear hearing 
loss, 0 percent disabling.  The June 1982 rating decision 
also granted a 10 percent rating for left otitis media and 
for left inguinal herniorrhaphy.  A February 1997 rating 
decision granted a 20 percent rating for right knee 
disability.  

A February 2001 rating decision granted a 30 percent rating 
for right knee disability beginning May 3, 2000 and a 
temporary total rating for right knee disability from July 
25, 2000 thru March 31, 2001; the prior 30 percent rating was 
restored beginning April 1, 2001.  Rating decisions in March 
2002, May 2002, and May 2003 granted additional periodic 
temporary total ratings for right knee disability, with the 
May 2003 decision granting it from January 14, 2003 thru May 
31, 2003.  A November 2005 decision granted service 
connection for a major depressive disorder, 50 percent 
disabling, and TDIU, each of which was effective September 
30, 2003.

The Board has reviewed the claims files and finds that there 
is no basis for an effective date earlier than September 30, 
2003 for the grant of TDIU. 

A claim for a total rating for compensation purposes based 
upon individual unemployability is essentially a claim for an 
increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  
The law with regard to determining the effective date of an 
increased evaluation is set forth in 38 U.S.C.A. § 5110(a), 
(b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2009).  The 
general rule with respect to the effective date of an award 
of increased compensation is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by the 
regulation, which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means 
the date on which a claim, information, or evidence was 
received by VA.  38 C.F.R. § 3.1(r) (2009).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  
The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to a higher disability 
level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The Court of Appeals for Veterans Claims (Court) has made it 
clear that the question of when an increase in disability is 
factually ascertainable is answered by the Board based on the 
evidence in a veteran's VA claims folder.  "Evidence in a 
claimant's file which demonstrates that an increase in 
disability was 'ascertainable' up to one year prior to the 
claimant's submission of a 'claim' for VA compensation should 
be dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a).  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed service hospital will 
be accepted as the date of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(1).  Evidence received from a private physician or 
layperson will also be accepted as a claim when the evidence 
is within the competence of the physician or layperson and 
shows the reasonable probability of entitlement to benefits.  
The date of receipt of such evidence will be accepted as the 
date of receipt of the claim.  38 C.F.R. § 3.157(b)(2); see 
38 C.F.R. § 3.155 (Providing that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim).  See Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999).

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  

Based on the above VA regulations, the Board must now 
determine the date of claim for TDIU and the date entitlement 
to TDIU arose, meaning the initial date that there is 
evidence of unemployability.  

A claim for a rating in excess of 10 percent for service-
connected left knee disability was received by VA in August 
2001.  A March 2002 rating decision granted a temporary total 
rating for right knee disability from January 29, 2002 thru 
April 30, 2002 and noted that, therefore, entitlement to TDIU 
was currently moot.  According to a statement dated April 8, 
2002, the Veteran wanted to continue his unemployability 
based on an accompanying April 2002 private medical 
statement.  A May 2002 rating decision extended the temporary 
total rating for right knee disability thru June 30, 2002.  A 
statement from the Veteran, received by VA on September 6, 
2002, refers to new medical evidence on his prior claims for 
service connection for disabilities of the neck and back and 
notes that this information leads to his claim for TDIU.  In 
February 2003, the Veteran submitted private medical reports 
and a statement claiming a temporary total rating based on 
this new evidence.  A May 2003 rating decision granting a 
temporary total rating from January 14, 2003 thru May 31, 
2003.  

A claim for service connection for depression secondary to 
service-connected disabilities was received by VA on 
September 30, 2003.  A claim for TDIU was received by VA on 
January 8, 2004.  As noted above, a November 2005 decision 
granted service connection for a major depressive disorder 
and TDIU, each of which was effective September 30, 2003.  

With respect to determining the date of claim for TDIU, the 
Board notes that the Veteran's statements prior to September 
30, 2003 primarily involve claims for temporary total ratings 
based on right knee treatment.  When referring to TDIU in 
September 2002, the Veteran includes disabilities of the neck 
and back for which he is not service connected.  Moreover, 
the Veteran has been granted temporary total disability 
ratings for his right knee disability for several periods, to 
include the most recent period from January 14, 2003 thru May 
31, 2003.  In fact, September 30, 2003 is the date of claim, 
and the effective date of service connection, for the 
Veteran's depressive disorder.  Consequently, the Board 
concludes that the date of claim for TDIU is no earlier than 
September 30, 2003.

The Board must now determine whether there is medical 
evidence of unemployability within a year prior to September 
30, 2003.  Otherwise, an effective date prior to September30, 
2003 for TDIU is not warranted.

The only relevant medical records involving service-connected 
disability within a year prior to the September 2003 claim 
are VA treatment records dated in August 2003, which note 
pain in the knees.  There is no medical evidence of 
unemployability due to service-connected disorders between 
September 30, 2002 and September 30, 2003.  Although the 
Veteran was granted disability benefits by the Social 
Security Administration in May 2002, effective July 14, 2000, 
the medical evidence relied on by SSA is dated prior to 
September 2002.  Moreover, while a SSA determination is 
normally considered relevant evidence the Board weighs and 
evaluates, it is not dispositive of the issue.  Indeed, each 
agency has its own law and regulations to consider in making 
such a determination; and, as such, a finding of 
unemployability by SSA is not binding on VA. See, e.g., Faust 
v. West, 13 Vet. App. 342, 356 (2000).  

Consequently, the Board finds that an effective date for TDIU 
prior to September 30, 2003 is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).



ORDER

An effective date prior to September 30, 2003 for TDIU is 
denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


